DETAILED ACTION

Specification
The abstract of the disclosure is objected to because it is a run-o type sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23, 26, 27 and29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truan et al. (U.S. Patent 6,088,865).
	Truan discloses a brush including a brush assembly (14) movably mounted to a base frame (A frame, not labeled, Figure 1).  The assembly has a brush bar (34, for example) mounted to a bar support (12).  The brush bar has a plurality of rows of bristles (Figure 2, for example).  An elevation actuator (71) is capable of moving the brush assembly relative to the base frame.  While Truan does not specify the raised position, such a configuration is discussed (column 1, lines 54-56) and the purpose of the actuator is to raise and lower (“pivot”) the assembly; therefore, these recitations are met.  There is a mount (at 65) configured to secure the base frame to a support structure of the vehicle (not labeled, Figure 1).  The recitations regarding the position relative to the snow plow blade may be given little patentable weight.  Because the blade is capable of being mounted in this manner, due to its attachment to the vehicle, it meets 
	The bristles are removably connected (column 4, lines 57-60, for example).
	The actuator is hydraulic.
	Regarding claim 27, user control is deemed inherent since the actuators would otherwise be incapable of being controlled and, therefore, would be unsuitable for their intended purpose.
	Claim 29 is naturally met based upon the manner in which hydraulic cylinders operate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Truan et al. (U.S. Patent 6,088,865), as applied above.
	Regarding the type of actuator, all are known and obvious variants.  It would have been obvious to one of ordinary skill at the time of the invention to have used any known actuator type as desired since there is no patentable distinction among these actuator types.
	As discussed above, a user control is inherent.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured Truan to with a user control in order to properly control the device.  Further, regarding wireless control, the examiner takes Official notice that this is well known.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Truan with wireless control in order to ease operation.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach various brush assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671